Exhibit 10.38

EMPLOYMENT AGREEMENT

AGREEMENT entered into as of December 2, 1996, between THE PERKIN-ELMER
CORPORATION, a New York corporation having its principal place of business at
Norwalk, Connecticut (the "Company") and Ugo D. DeBlasi, residing at 14 Spinning
Wheel Lane, Stamford, CT 06903 (the "Employee").

WHEREAS, the Employee has rendered and/or will render valuable services to the
Company and it is regarded essential by the Company that it have the benefit of
Employee's services in future years; and

WHEREAS, the Board of Directors of the Company believes that it is essential
that, in the event of the possibility of a Change in Control of the Company (as
defined herein), the Employee be able to continue his attention and dedication
to his duties and to assess and advise the Board of Directors of the Company
(the "Board") whether such proposals would be in the best interest of the
Company and its shareholders without distraction regarding any uncertainty
concerning his future with the Company; and

WHEREAS, the Employee is willing to agree to continue to serve the Company in
the future;

NOW, THEREFORE, it is mutually agreed as follows:

1. Employment. The Company agrees to employ Employee, and the Employee agrees to
serve as an employee of the Company or one or more of its subsidiaries after a
Change of Control during the Period of Employment (as those terms are defined in
Section 2

--------------------------------------------------------------------------------



hereof) in such executive capacity as Employee served immediately prior to the
Change in Control which caused the commencement of the Period of Employment. The
Employee also agrees to serve during the Period of Employment, if elected or
appointed thereto, as a Director of the Board of Directors of the Company and as
a member of any committee of the Board of Directors. Notwithstanding anything to
the contrary herein, the Period of Employment shall not commence and the
Employee shall not be entitled to any rights, benefits, or payments hereunder
unless and until a Change in Control has occurred.

2.    Definitions.

(a)    Cause. During the Period of Employment, "Cause" means termination upon
(i) the willful and continued failure by the Employee to perform substantially
his duties with the Company (other than any such failure resulting from the
Employee's incapacity due to physical or mental illness) after a demand for a
substantial performance is delivered to the Employee by the Chief Executive
Officer of the Company ("CEO") which specifically identifies the manner in which
the CEO believes that the Employee has not substantially performed his duties,
or (ii) the willful engaging by the Employee in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
Section 2(a), no act, or failure to act, on the part of the Employee shall be
considered "willful" unless done, or omitted to be done, by the Employee in bad
faith and without reasonable belief that the Employee's action or omission was
in, or not

2

--------------------------------------------------------------------------------



opposed to, the best interests of the Company. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company. Notwithstanding the foregoing, the Employee shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Employee and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Employee was guilty of the conduct set forth above in (i) or
(ii) of this Section 2(a) and specifying the particulars thereof in detail.

(b)    Cash Compensation. "Cash Compensation" shall mean the sum of (i)
Employee's Base Salary (determined in accordance with the provisions of Section
4(a) hereof) and (ii) Executive's incentive compensation (provided for under
Section 4(b) hereof), which shall be an amount equal to the greatest of (x) the
average of the amount of Employee's incentive compensation for the last three
completed fiscal years immediately prior to the Employee's termination of
employment (whether or not such years occurred during the Period of Employment),
(y) the target amount of such

3

--------------------------------------------------------------------------------



Employee's incentive compensation for the fiscal year in which his termination
of employment occurs or (z) the Employee's target amount for the fiscal year in
which the Change in Control occurs.

(c)    Change in Control. "Change in Control" means the occurrence of any of the
following: an event that would be required to be reported (assuming such event
has not been "previously reported") in response to Item 1(a) of the Current
Report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred at such
time as (i) any "person" within the meaning of Section 14(d) of the Securities
Exchange Act of 1934 becomes the "beneficial owner" as defined in Rule 13d-3
thereunder, directly or indirectly, of more than 25% of the Company's Common
Stock; (ii) during any two-year period, individuals who constitute the Board of
Directors of the Company (the "Incumbent Board") as of the beginning of the
period cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director during such period whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least three quarters of the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Incumbent Board; or (iii) the

4

--------------------------------------------------------------------------------



approval by the Company's stockholders of the sale of all or substantially all
of the stock or assets of the Company.

(d)    Disability. "Disability" means the absence of the Employee from his
duties with the Company on a full-time basis for one hundred eighty (180)
consecutive days as a result of incapacity due to physical or mental illness.

(e)    Good Reason. During the Period of Employment, "Good Reason" means:

(i)    an adverse change in the status of the Employee (other than any such
change primarily attributable to the fact that the Company may no longer be
publicly owned) or position(s) as an officer of the Company as in effect
immediately prior to the Change in Control or the assignment to the Employee of
any duties or responsibilities which, in his reasonable judgment, are
inconsistent with such status or position(s), or any removal of the Employee
from or any failure to reappoint or reelect him to such position(s) (except in
connection with the termination of the Employee's employment for Cause,
Disability, or upon attaining age 65 or upon taking early retirement under any
of the Company's retirement plans, or as a result of death or by the Employee
other than for Good Reason);

(ii)    a reduction by the Company after a Change in Control in the Employee's
Base Salary;

(iii)    a material reduction after a Change in Control in the Employee's total
annual compensation; provided, however, that for these purposes a reduction for
any year of over 10% of

5

--------------------------------------------------------------------------------



total compensation measured by the preceding year without a substantially
similar reduction to all other executives participating in incentive
compensation plans shall be considered "material"; and the failure of the
Company to adopt or renew a stock option plan or to grant amounts of restricted
stock or stock options, which are consistent with the Company's prior practices,
to the Employee shall also be considered a material reduction, unless the
Employee participates in substitute programs that provide substantially
equivalent economic value to the Employee;

(iv)    the failure by the Company to continue in effect any Benefit Plan (as
hereinafter defined) in which Employee was participating at the time of the
Change in Control (or Benefit Plans providing Employee with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Benefit Plan in accordance with its terms as in effect at the time
of the Change in Control, or the taking of any action, or the failure to act, by
the Company which would adversely affect Employee's continued participation in
any such Benefit Plans on at least as favorable a basis to Employee as is the
case immediately prior to the Change in Control or which would materially reduce
Employee's benefits in the future under any of such Benefit Plans or deprive
Employee of any material benefit enjoyed by Employee immediately prior to the
Change in Control;

(v)    the failure by the Company after a Change in Control to provide and
credit Employee with the number of paid

6

--------------------------------------------------------------------------------



vacation days to which Employee was then entitled in accordance with the
Company's normal vacation policy as in effect immediately prior to the Change in
Control; or

(vi)    the Company's requiring the Employee after a Change in Control to be
based more than fifty miles from the Employee's principal place of business
immediately prior to the Change in Control except for required travel on the
Company's business to an extent substantially consistent with the business
travel obligations which he undertook on behalf of the Company prior to the
Change in Control.

(f)    Period of Employment. (i) "Period of Employment" means, subject to the
provisions of Section 2(f)(ii), the period of thirty-six (36) months commencing
on the date of a Change in Control (as defined in Section 2(c) hereof) and the
period of any extension or extensions thereof in accordance with the terms of
this Section. The Period of Employment shall be extended automatically by one
week for each week in which the Employee's employment continues after the date
of a Change in Control.

(ii)    Notwithstanding the provisions of Section 2(f)(i) hereof, the Period of
Employment shall terminate upon the occurrence of the earliest of (A) the
Employee's attainment of age 65, or the election by the Employee to retire early
from the Company under any of its retirement plans, (B) the death of the
Employee, (C) the Disability of the Employee or (D) a termination of Employee's
employment by the Company for Cause or by the Employee without Good Reason.

7

--------------------------------------------------------------------------------



(g)    Termination Date. "Termination Date" means the date on which the Period
of Employment terminates.

3.    Duties During the Period of Employment. While employed by the Company
during the Period of Employment, the Employee shall devote his full business
time, attention, and best efforts to the affairs of the Company and its
subsidiaries; provided, however, that the Employee may engage in other
activities, such as activities involving charitable, educational, religious, and
similar types of organizations, speaking engagements, membership on the board of
directors of other organizations, and similar types of activities to the extent
that such other activities do not prohibit the performance of his duties under
this Agreement, or inhibit or conflict in any material way with the business of
the Company and its subsidiaries.

4.    Current Cash Compensation.

(a)    Base Salary. The Company will pay to the Employee while employed by the
Company during the Period of Employment an annual base salary ("Base Salary") in
an amount determined by the Board of Directors or its Compensation Committee
which shall never be less than the greater of (i) the Employee's Base Salary
prior to the commencement of the Period of Employment or (ii) his Base Salary
during the preceding year of the Period of Employment; provided, however, that
it is agreed between the parties that the Company shall review annually the
Employee’s Base Salary, and in light of such review may, in the discretion

8

--------------------------------------------------------------------------------



of the Board of Directors or its Compensation Committee, increase such Base
Salary taking into account the Employee's responsibilities, inflation in the
cost of living, increase in salaries of executives of other corporations,
performance by the Employee, and other pertinent factors. The Base Salary shall
be paid in substantially equal biweekly installments while Employee is employed
by the Company.

(b)    Incentive Compensation. While employed by the Company during the Period
of Employment, the Employee shall continue to participate in such of the
Company's incentive compensation programs for executives as the Employee
participated in prior to the commencement of the Period of Employment. Any
amount awarded to the Employee under such programs shall be paid to Employee in
accordance with the terms thereof.

5.    Employee Benefits.

(a)    Vacation and Sick Leave. The Employee shall be entitled during the Period
of Employment to a paid annual vacation of not less than twenty (20) business
days during each calendar year while employed by the Company and to reasonable
sick leave.

(b)    Regular Reimbursed Business Expenses. The Company shall reimburse the
Employee for all expenses and disbursements reasonably incurred by the Employee
in the performance of his duties during the Period of Employment.

(c)    Employment Benefit Plans or Arrangements. While employed by the Company,
Employee shall be entitled to

9

--------------------------------------------------------------------------------



participate in all employee benefit plans, programs, or arrangements ("Benefit
Plans") of the Company, in accordance with the terms thereof, as in effect from
time to time, which provide benefits to senior executives of the Company. For
purposes of this Agreement, Benefit Plans shall include, without limitation, any
compensation plan such as an incentive, deferred, stock option or restricted
stock plan, or any employee benefit plan such as a thrift, pension, profit
sharing, pre-tax savings, medical, dental, disability, salary continuation,
accident, life insurance plan, or a relocation plan or policy, or any other
plan, program, or policy of the Company intended to benefit employees.

6.   Termination of Employment.

(a)    Termination by the Company for Cause or Termination by the Employee Other
Than for Good Reason. If during the Period of Employment the Company terminates
the employment of the Employee for Cause or if the Employee terminates his
employment other than for Good Reason the Company shall pay the Employee (i) the
Employee's Base Salary through the end of the month in which the Termination
Date occurs, (ii) any incentive compensation payable to him pursuant to Section
4(b) hereof, including a pro rata share for any partial year, (iii) any accrued
vacation pay, and (iv) benefits payable to him pursuant to the Company's Benefit
Plans as provided in Section 5(c) hereof through the end of the month in which
the Termination Date occurs. The amounts and benefits set forth in clauses (i),

10

--------------------------------------------------------------------------------



(ii), (iii) and (iv) of the preceding sentence shall hereinafter be referred to
as "Accrued Benefits."

(b)    Termination by the Company Without Cause or by the Employee for Good
Reason. If during the Period of Employment the Company terminates the Employee's
employment with the Company without Cause or the Employee terminates his
employment with the Company for Good Reason, the Company will pay to Employee
all Accrued Benefits and, in addition, pay or provide to the Employee the
following:

  (i) within thirty (30) days after the date of termination, a lump sum equal to
the greater of (A) the Employee's Cash Compensation for the remainder of the
Period of Employment or (B) two times the Employee's Cash Compensation;        
(ii) for the greater of two years or the remainder of the Period of Employment
immediately following the Employee's date of termination, the Employee and
Employee's family shall continue to participate in any Benefit Plans of the
Company (as defined in Section 5(c) hereof) in which Employee or Employee's
family participated at any time during the one-year period ending on the day
immediately preceding Employee's termination of employment, provided that (a)
such continued participation is possible under the terms of such Benefit Plans,
and (b) the Employee continues to pay contributions for

11

--------------------------------------------------------------------------------



    such participation at the rates paid for similar participation by active
Company employees in similar positions to that held by the Employee immediately
prior to the date of termination. If such continued participation is not
possible, the Company shall provide, at its sole cost and expense, substantially
identical benefits to the Employee plus pay an additional amount to the Employee
equal to the Employee's liability for federal, state and local income taxes on
any amounts includible in the Employee's income by virtue of the terms of this
Section 6(b)(ii) so that Employee does not have to personally pay any federal,
state and local income taxes by virtue of the terms of this Section 6(b)(ii);  
      (iii) three additional years of service credit under the Company's
Non-Qualified Plans and, for purposes of such plans, Employee's final average
pay shall be deemed to be his Cash Compensation for the year in which the date
of termination occurs;         (iv) the Company shall take all reasonable
actions to cause any Company restricted stock ("Restricted Stock") granted to
Employee to become fully vested and any options to purchase Company stock
("Options") granted to Employee to become fully exercisable, and in the event
the Company cannot

12

--------------------------------------------------------------------------------



    effect such vesting or acceleration within sixty (60) days, the Company
shall pay within thirty (30) days thereafter to Employee (i) with respect to
each Option, an amount equal to the product of (x) the number of unvested shares
subject to such Option, multiplied by (y) the excess of the fair market value of
a share of Company common stock on the date of Employee's termination of
employment, over the per share exercise price of such Option and (ii) with
respect to each unvested share of Restricted Stock an amount equal to the fair
market value of a share of Company common stock on the date of Employee's
termination of employment.      

Except as provided in the following sentence, the amounts payable to the
Employee under this Section 6(b) shall be absolutely owing and shall not be
subject to reduction or mitigation as a result of employment of the Employee
elsewhere after the date of termination. Notwithstanding any provision herein to
the contrary, the benefits described in clauses (i), (ii) and (iii) of this
Section 6(b) shall only be payable with respect to the period ending upon the
earlier of (i) the end of the period specified in each such clause or (ii)
Employee's attainment of age 65.

7.    Gross-Up. In the event any amounts due to the Employee under this
Agreement after a Change in Control, under the terms of any Benefit Plan, or
otherwise payable by the

13

--------------------------------------------------------------------------------



Company or an affiliate of the Company are subject to excise taxes under Section
4999 of the Internal Revenue Code of 1986, as amended ("Excise Taxes"), the
Company shall pay to the Employee, in addition to any other payments due under
other provisions of this Agreement, an amount equal to the amount of such Excise
Taxes plus the amount of any federal, state and local income or other taxes and
Excise Taxes attributable to all amounts, including income taxes, payable under
this Section 7, so that after payment of all income, Excise and other taxes with
respect to the amounts due to the Employee under this Agreement, the Employee
will retain the same net after tax amount with respect to such payments as if no
Excise Taxes had been imposed.

8.    Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Connecticut. If under such
laws any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, or ordinance, such portion shall be
deemed to be modified or altered to conform thereto or, if that is not possible,
to be omitted from this Agreement, and the invalidity of any such portion shall
not affect the force, effect, and validity of the remaining portion hereof.

9.    Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its
Secretary) or seventy-two (72) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail – addressed, in
the

14

--------------------------------------------------------------------------------



case of the Employee, to the Employee at Employee's residential address, and in
the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Employee or the Company may designate
in writing at any time or from time to time to the other party. In lieu of
personal notice or notice by deposit in the U.S. mail, a party may give notice
by telegram, fax or telex.

10.    Miscellaneous. This Agreement may be amended only by a subsequent written
agreement of the Employee and the Company. This Agreement shall be binding upon
and shall inure to the benefit of the Employee, the Employee's heirs, executors,
administrators, beneficiaries, and assigns and to the benefit of the Company and
its successors. Notwithstanding anything in this Agreement to the contrary,
nothing herein shall prevent or interfere with the ability of the Company to
terminate the employment of the Employee prior to a Change in Control nor be
construed to entitle Employee to be continued in employment prior to a Change in
Control and this Agreement shall terminate if Employee or the Company terminates
Employee's employment prior to a Change in Control. Similarly, nothing herein
shall prevent the Employee from retiring under any of the Company's retirement
plans and receiving the corresponding benefits thereunder consistent with the
treatment of other Company employees.

11.    Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses incurred by the Employee in connection with this Agreement
following a Change in

15

--------------------------------------------------------------------------------



Control of the Company, including without limitation, all such fees and
expenses, if any, incurred in connection with: (i) contesting or disputing, any
termination of the Employee's employment hereunder; or (ii) the Employee seeking
to obtain or enforce any right or benefit provided by the Agreement.

12.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Connecticut
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that the Employee shall be
entitled to be paid as if his or her employment continued during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
The Company shall bear all costs and expenses arising in connection with any
arbitration pursuant to this Section 12.

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

        THE PERKIN-ELMER CORPORATION                                     By: /s/
Tony L. White          

--------------------------------------------------------------------------------

            Tony L. White
Chairman, President and
Chief Executive Officer               ATTEST:                                  
  By: /s/ William B. Sawch          

--------------------------------------------------------------------------------

            William B. Sawch
Vice President
General Counsel & Secretary                               ACCEPTED AND AGREED:  
                                  /s/   Ugo D. DeBlasi        

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------